Citation Nr: 0332998	
Decision Date: 11/25/03    Archive Date: 12/10/03	

DOCKET NO.  02 01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for high 
frequency hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
August 1991.  

This matter arises from an August 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated 
the well-grounded claim requirements, expanded the duty of VA 
to notify the appellant and representative, and enhanced VA's 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant and his representative of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans 


Benefits Administration.  Nor has the RO addressed how the 
VCAA was satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).    

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates 
of treatment for all health care 
providers, VA and 
private, who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted 


and completed in full.  The RO should 
then undertake any other action required 
to comply with the notice and duty to 
assist requirements of the VCAA and VA's 
implementing regulations.  

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The veteran need take no action until so 
informed.  He also has the right to submit additional 
evidence and arguments on the matters that the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



